UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015  August 31, 2016 Item 1: Reports to Shareholders Annual Report | August 31, 2016 Vanguard Explorer Value  Fund A new format, unwavering commitment As you begin reading this report, youll notice that weve made some improvements to the opening sectionsbased on feedback from you, our clients. Page 1 starts with a new Your Funds Performance at a Glance, a concise, handy summary of how your fund performed during the period. In the renamed Chairmans Perspective, Bill McNabb will focus on enduring principles and investment insights. Weve modified some tables, and eliminated some redundancy, but we havent removed any information. At Vanguard, were always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Funds Performance at a Glance. 1 Chairmans Perspective. 3 Advisors Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 25 About Your Funds Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Explorer Value Fund returned more than 11% for the 12 months ended August 31, 2016, trailing the nearly 13% result for the benchmark Russell 2500 Value Index but exceeding the nearly 10% average return of its peer small-capitalization value funds. • Value stocks outperformed their growth brethren for the period, and large-cap stocks topped mid- and small-caps. Seven of Explorer Value’s industry sectors recorded gains, six of them in double digits. Health care and consumer discretionary were the only sectors to decline. • The fund advisors’ information technology and energy stocks performed especially well versus their benchmark counterparts. Although financial stocks added the most to Explorer Value’s absolute return, they lagged those in the benchmark. The fund’s consumer staples stocks returned more than 40%, but its light exposure to the sector limited the positive effect. Total Returns: Fiscal Year Ended August 31, 2016 Total Returns Vanguard Explorer Value Fund 11.41% Russell 2500 Value Index 12.79 Small-Cap Value Funds Average 9.80 Small-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Total Returns: Inception Through August 31, 2016 Average Annual Return Explorer Value Fund (Returns since inception: 3/30/2010) 12.35 % Russell 2500 Value Index 11.42 Small-Cap Value Funds Average 10.10 Small-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Explorer Value Fund 0.65% 1.33% The fund expense ratio shown is from the prospectus dated December 22, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the fund’s expense ratio was 0.57%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Small-Cap Value Funds. 2 Chairmans Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Even as the global economy continued to expand at a slow but sustained pace over the 12 months ended August 31, 2016, a series of disquieting developments highlighted the importance for investors of remaining disciplined. Chief among them was Brexitthe British publics vote to exit the European Unionbut plenty of others moved the markets as well. We saw sharp ups and downs in the prices of oil and other commodities, choppy U.S. job numbers, shifting expectations about when the Federal Reserve might raise interest rates again, and decreases in already negative yields for European and Japanese government bonds. Beyond being the end of the fiscal period, August marked a milestone: 40 years since Vanguard introduced the first index mutual fund. In ways that are perhaps still not fully appreciated, indexing has vastly improved investing for individuals, advisors, and institutions all over the world. Later in this letter, Ill discuss the revolution wrought by what was initially a little-heralded new fund from a fledgling outfit in Valley Forge, Pennsylvania. Brexit added another layer of uncertainty for investors I think its fair to say that the momentous June 23 Brexit vote caught even the British off guard. Although we saw some market jitters in the run-up to the referendum, the unexpected outcome triggered a spike in 3 volatility worldwide. Stocks around the world lost 5%–10% in U.S. dollar terms in the first two trading sessions following the vote, with U.K. and European markets among the hardest hit; global bonds, though, headed in the other direction. It was a textbook illustration of the value of having a diversified portfolio. That kind of volatility can push investors to “do something.” But some of the worst days in the stock markets are sometimes followed by some of the best—as happened at the end of June. Investors who scrambled to protect their portfolios by shedding stocks amid headlines warning of a global market meltdown may well have ended up locking in post-Brexit losses, then missing out on the strong rebound that took place j ust days later. Those headlines were noise that investors would have been better off tuning out. I’m pleased to say that Vanguard investors on the whole did just that—we continued to see cash flows into our funds in the days after the vote. For the 12 months, stocks generally finished higher, with U.S. stocks up more than 11% and international stocks about 3% for U.S.-based investors. In a surprise, bonds turned in a solid performance that few would have predicted a year ago. It seemed as if rates had fallen so far that they couldn’t go any lower, but many did. Central banks in a number of European countries and Japan set key monetary policy rates below zero. Market Barometer Average Annual Total Returns Periods Ended August 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 11.69% 12.02% 14.60% Russell 2000 Index (Small-caps) 8.59 8.53 12.85 Russell 3000 Index (Broad U.S. market) 11.44 11.74 14.46 FTSE All-World ex US Index (International) 3.37 2.59 3.72 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.97% 4.37% 3.24% Barclays Municipal Bond Index (Broad tax-exempt market) 6.88 6.47 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.18 0.05 0.06 CPI Consumer Price Index 1.06% 0.98% 1.23% 4 These policies held down short-term rates, while more muted expectations for global growth and inflation weighed on longer-term rates. Yields in the United States werent quite as low as in many developed countries. The Fed raised the federal funds target rate only once, in December, to a slim 0.25%0.5%. Further out on the maturity spectrum, the bellwether 10-year U.S. Treasury yield dropped in early July to a record low 1.36%, before moving back up a little to end the period at 1.58%. Over the 12 months, U.S. bonds returned about 6%, and international bonds returned even moreabout 11%for U.S.-based investors, again underscoring the markets unpredictability and the merits of diversification. Over the years, many investors have embraced the pluses of indexing Market upsets like Brexit arent rare occurrences. Fortunately, indexing has proved to be a durable behavioral tool to help keep investors from making bad financial decisions when upsets happen. In fact, this is one of indexings less appreciated benefits: Holding index funds as part of a broadly diversified portfolio can counterbalance that tendency to react to news headlines. When times are volatile, youll know you might have some exposure to a part of the market that has dropped, but also to other parts that may be holding up better. Vanguards launch of the First Index Investment Trust, now Vanguard 500 Index Fund, initially met with a frosty reception. Its mandate to track the performance of a broadly diversified benchmark at a low cost seemed underwhelming to an investing public accustomed to funds that offered the chance to outperform. Investors have since come around, as experience has demonstrated the benefits of low costs and broad diversification. Indexing accounted for about 30% of U.S. mutual fund and exchange-traded fund (ETF) assets at the end of 2015, according to the Investment Company Institute. Some now even proclaim the triumph of indexing, implying that its the only way to invest. In our view, the rise of indexing has served to underscore an investment principle that long predates 1976: A long-term, low-cost, diversified approach gives investors the best chance for success. Thats true whether the investments you choose are indexed or actively managedor both. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 9, 2016 5 Advisors’ Report For the fiscal year ended August 31, 2016, Vanguard Explorer Value Fund returned 11.41%, behind the return of its benchmark, the Russell 2500 Value Index, but ahead of the average return of its small-capitalization value peers. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. Please note that as of June, Sterling Capital Management LLC is no longer an advisor to the Explorer Value Fund. The assets formerly managed by Sterling have been allocated between Frontier Capital Management Co., LLC, and Cardinal Capital Management, L.L.C. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the 12 months and of how their portfolio positioning reflects this assessment. (Please note that the Frontier discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on September 20, 2016. Vanguard Explorer Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Frontier Capital Management Co., 49 184 The advisor selects stocks by identifying companies it LLC believes are underpriced relative to their long-term value. These companies are generally inexpensive and have low price-to-book and price-to-earnings ratios. Cardinal Capital Management, 47 176 The advisor seeks stocks that are able to generate L.L.C. excess cash flow and reinvest the cash to increase shareholder value. Cash Investments 4 17 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Frontier Capital Management Co., LLC Portfolio Managers: Thomas W. Duncan, Jr., Senior Vice President William A. Teichner, CFA, Senior Vice President Our performance was primarily helped by strong stock selection and positive sector selection and driven by holdings in financial services, consumer discretionary, and technology. The portfolio’s ten best contributors added, on average, about 90 basis points each to absolute performance. They comprised four financial stocks, two companies each from consumer discretionary and producer durables, one from materials and processing, and one from technology. The financial stocks consisted of two banks, an insurance firm, and a real estate investment trust. The top contributor was Central Garden & Pet, a producer and distributor of products to the lawn and garden and pet supplies industries. The stock added about 140 basis points to performance. The company has met or exceeded consensus revenue and earnings estimates in recent quarters and has steadily increased its earnings outlook. It has benefited from organic revenue growth, acquisitions, improved operating profitability, its exit from a money-losing business, and lower interest expense. Central Garden & Pet has been transformed since 2013, when John Ranelli became CEO and began focusing the company on product innovation, operational efficiency, increased shelf space in stores, and lowered expenses. Board member George Roeth was appointed CEO upon Mr. Ranelli’s retirement in June 2016. We expect Mr. Roeth, who has many years of experience at consumer-related product companies, to continue on the firm’s path of solid execution. The portfolio’s ten largest detractors trimmed, on average, about 50 basis points each from performance. They comprised two holdings each from producer durables, consumer discretionary, technology, and energy, along with one from health care and one from materials and processing. The largest detractor was Celadon Group, a provider of truckload freight transportation, which hindered performance by about 80 basis points. Sluggish industry freight volumes and some pricing pressure have dampened the company’s earnings. Investors have also been concerned about the volatility and distraction of a noncore business that primarily sells used trucks. As a result, Celadon has refocused on improving profitability and transforming its ancillary business into one with a more consistent income stream less reliant on equipment sales. In addition, new federal regulations that take effect late next year should benefit the company by tightening industry capacity. For safety reasons, these rules require commercial vehicles to install electronic 7 logging devices to help make sure that drivers do not exceed allowable hours of service. Less capable drivers and firms that do not comply would be forced to exit the industry. We believe that Celadon stock, at $8 per share, is attractive. It sells at less than 70% of tangible book value and five times our estimate of potential earnings over the next several years. Historically, Celadon has traded at median multiples of nearly two times tangible book and 15 times earnings. During the fiscal year, we bought 21 new stocks and sold 20 holdings. Our purchases were spread across six sectors, and our sales were across eight. The net effect was an increase in consumer discretionary, energy, materials and processing, and producer durables, and a reduction in health care, technology, and utilities. As is usual for the portfolio, the changes were for company-specific reasons, rather than sector positioning. Cardinal Capital Management, L.L.C. Portfolio Managers: Eugene Fox III, Managing Partner Robert B. Kirkpatrick, CFA, Managing Partner Rachel D. Matthews, Partner U.S. economic data were mixed during the fiscal year, although better than for most other developed economies. Returns for small- and mid-capitalization stocks were volatile despite ending with double-digit gains. In December, the Federal Reserve finally took its first step to normalize interest rates, raising the federal funds rate by 0.25 percentage point. Although the move was well-telegraphed, equity markets corrected early in 2016; they then recovered and rose until U.K. voters, in the June “Brexit” referendum, chose to leave the European Union. Although Brexit surprised the markets and increased economic and political uncertainty, U.S. equities quickly recovered and continued to perform well despite concerns that Europe’s economic environment is likely to deteriorate and that growth rates in China are still slowing. The primary relative detractors were stock selection in financials, information technology, and materials and a lack of holdings in utilities. Shares of Affiliated Managers Group, a global asset management holding company with investments in boutique asset managers, traded down on disappointing fund flows and issues at one of its firms. The stock price of ACI Worldwide, a developer of electronic payments-related software and services for financial institutions and retailers, declined after it missed earnings estimates as it migrates to more subscription sales. The share price of packaging company Silgan Holdings declined after it was outbid for the assets that had to be divested for competitor Ball to finish acquiring Rexam. 8 We have not found attractive utilities investments for many years because of a disparity between our high return objective and the returns permitted by regulators in a low interest rate world. Although the equity market highly values stable and growing dividends, utility stocks are now very levered to small rate movements with the attendant risks and rewards. Our stock selection in and an underweighting of energy contributed to relative performance. Specifically, the stock price of fuel logistics provider World Fuel Services rose sharply on continued solid financial performance and its announcement that it was acquiring ExxonMobil’s international airport fuel operations. For the balance of 2016, we expect U.S. growth to remain modest and inflation benign. Short-term U.S. interest rates are likely to edge up despite the uncertainty created by Brexit, as economic data—particularly U.S. employment figures—have been better than expected. Oil prices are likely to remain range-bound as supply continues to exceed demand despite slipping U.S. production. Although economic uncertainty rose after the Brexit vote, the impact has been less than feared; economic data have been better than expected, and equity markets around the world recovered their short-term losses quickly. Despite low oil prices and weak global economies, U.S. corporate earnings should grow modestly as energy prices and, to a lesser degree, the U.S. dollar shift from headwinds to tailwinds. 9 Explorer Value Fund Fund Profile As of August 31, 2016 Portfolio Characteristics Russell DJ 2500 U.S. Total Value Market Fund Index FA Index Number of Stocks 123 1,703 3,817 Median Market Cap $2.7B $3.5B $51.2B Price/Earnings Ratio 24.6x 26.6x 23.5x Price/Book Ratio 1.9x 1.6x 2.8x Return on Equity 10.7% 8.5% 16.6% Earnings Growth Rate 11.5% 7.7% 7.5% Dividend Yield 1.7% 2.1% 2.0% Foreign Holdings 1.5% 0.0% 0.0% Turnover Rate 63% — — Ticker Symbol VEVFX — — Expense Ratio 1 0.65% — — 30-Day SEC Yield 1.14% — — Short-Term Reserves 4.1% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 2500 Market Value FA Fund Index Index Consumer Discretionary 10.2% 9.4% 12.9% Consumer Staples 1.5 2.6 8.9 Energy 5.3 7.5 6.4 Financials 35.6 40.7 18.0 Health Care 4.3 4.6 14.1 Industrials 18.6 12.4 10.4 Information Technology 12.5 9.4 20.3 Materials 8.6 5.3 3.3 Telecommunication Services 0.1 0.7 2.4 Utilities 3.3 7.4 3.3 Volatility Measures Russell DJ 2500 U.S. Total Value Market Index FA Index R-Squared 0.95 0.82 Beta 1.04 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) PacWest Bancorp Regional Banks 2.1% Howard Hughes Corp. Real Estate Development 2.0 KAR Auction Services Diversified Support Inc. Services 2.0 BWX Technologies Inc. Aerospace & Defense 1.7 Starwood Property Trust Inc. Mortgage REITs 1.5 IAC/InterActiveCorp Internet Software & Services 1.5 MB Financial Inc. Regional Banks 1.5 Medical Properties Trust Inc. Health Care REITs 1.5 Popular Inc. Regional Banks 1.5 Ligand Pharmaceuticals Inc. Biotechnology 1.4 Top Ten 16.7% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated December 22, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the expense ratio was 0.57%. 10 Explorer Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: March 30, 2010, Through August 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2016 Since Final Value One Five Inception of a $10,000 Year Years (3/30/2010) Investment Explorer Value Fund 11.41% 13.67% 12.35% $21,121 ••••• • Russell 2500 Value Index 12.79 13.53 11.42 20,034 – Small-Cap Value Funds Average 9.80 12.02 10.10 18,556 Dow Jones U.S. Total Stock Market Float Adjusted Index 11.34 14.40 12.34 21,113 Small-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. "Since Inception" performance is calculated from the inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 11 Explorer Value Fund Fiscal-Year Total Returns (%): March 30, 2010, Through August 31, 2016 Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Explorer Value Fund 3/30/2010 -2.39% 9.94% 11.63% 12 Explorer Value Fund Financial Statements Statement of Net Assets As of August 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (91.4%) 1 Consumer Discretionary (9.2%) Six Flags Entertainment Corp. Wendys Co. Lithia Motors Inc. Class A American Eagle Outfitters Inc. * Modine Manufacturing Co. MDC Partners Inc. Class A * LGI Homes Inc. Chicos FAS Inc. * Deckers Outdoor Corp. * Career Education Corp. * Crocs Inc. * Boot Barn Holdings Inc. * Global Eagle Entertainment Inc. * Del Taco Restaurants Inc. * Ascena Retail Group Inc. DSW Inc. Class A Libbey Inc. Consumer Staples (1.3%) Pinnacle Foods Inc. * Central Garden & Pet Co. Class A Energy (4.9%) * Parsley Energy Inc. Class A * Concho Resources Inc. * Carrizo Oil & Gas Inc. World Fuel Services Corp. SM Energy Co. * PDC Energy Inc. QEP Resources Inc. Market Value  Shares ($000) Financials (33.1%) PacWest Bancorp * Howard Hughes Corp. Starwood Property Trust Inc. MB Financial Inc. Medical Properties Trust Inc. Popular Inc. Columbia Banking System Inc. BGC Partners Inc. Class A Argo Group International Holdings Ltd. First Horizon National Corp. Gaming and Leisure Properties Inc. Aspen Insurance Holdings Ltd. Renasant Corp. Forest City Realty Trust Inc. Class A Endurance Specialty Holdings Ltd. WSFS Financial Corp. Flushing Financial Corp. Colony Starwood Homes Navigators Group Inc. * Affiliated Managers Group Inc. Washington Federal Inc. Selective Insurance Group Inc. Mack-Cali Realty Corp. National Retail Properties Inc. Parkway Properties Inc. 13 Explorer Value Fund Market Value • Shares ($000) * Texas Capital Bancshares Inc. 48,560 2,550 James River Group Holdings Ltd. 67,816 2,478 First Midwest Bancorp Inc. 107,695 2,108 Hersha Hospitality Trust Class A 104,575 2,043 Investment Technology Group Inc. 120,341 1,851 EPR Properties 23,400 1,833 Cash America International Inc. 33,000 1,436 124,720 Health Care (3.5%) * Ligand Pharmaceuticals Inc. 52,100 5,382 * Air Methods Corp. 73,210 2,576 * Akorn Inc. 86,630 2,332 * Myriad Genetics Inc. 81,170 1,653 * Merit Medical Systems Inc. 60,495 1,466 13,409 Industrials (17.2%) KAR Auction Services Inc. 175,040 7,401 BWX Technologies Inc. 163,680 6,352 * Genesee & Wyoming Inc. Class A 70,110 4,767 * Teledyne Technologies Inc. 39,242 4,204 * Beacon Roofing Supply Inc. 74,339 3,418 HNI Corp. 58,853 3,286 Kaman Corp. 62,500 2,806 * FTI Consulting Inc. 62,874 2,785 CEB Inc. 41,180 2,479 * Babcock & Wilcox Enterprises Inc. 142,610 2,332 * Wesco Aircraft Holdings Inc. 165,939 2,280 Altra Industrial Motion Corp. 75,729 2,136 * BMC Stock Holdings Inc. 99,864 1,991 Encore Wire Corp. 46,979 1,819 * Saia Inc. 50,178 1,527 * MRC Global Inc. 99,597 1,461 * KLX Inc. 38,006 1,419 Actuant Corp. Class A 57,212 1,363 * WESCO International Inc. 21,862 1,359 Brady Corp. Class A 40,415 1,353 Primoris Services Corp. 69,789 1,341 EnerSys 18,856 1,327 * DXP Enterprises Inc. 46,811 1,315 * Team Inc. 39,743 1,263 Briggs & Stratton Corp. 63,178 1,201 Interface Inc. Class A 58,386 1,032 Celadon Group Inc. 123,369 964 64,981 Market Value • Shares ($000) Information Technology (11.2%) IAC/InterActiveCorp 97,570 5,728 * ACI Worldwide Inc. 187,310 3,578 j2 Global Inc. 51,760 3,528 InterDigital Inc. 48,830 3,487 * ON Semiconductor Corp. 309,941 3,347 Jabil Circuit Inc. 138,173 2,928 Silicon Motion Technology Corp. ADR 55,000 2,776 * Itron Inc. 54,567 2,599 * Semtech Corp. 83,128 2,211 * Lattice Semiconductor Corp. 357,672 2,200 * FormFactor Inc. 167,113 1,730 * Insight Enterprises Inc. 52,886 1,618 Convergys Corp. 46,040 1,373 Littelfuse Inc. 10,422 1,322 * Ultratech Inc. 43,688 1,093 * Integrated Device Technology Inc. 54,247 1,090 * Infinera Corp. 101,457 870 Ingram Micro Inc. 23,071 807 42,285 Materials (8.0%) Ashland Inc. 43,160 5,053 Silgan Holdings Inc. 95,610 4,601 * Kraton Performance Polymers Inc. 112,503 4,057 FMC Corp. 72,140 3,386 * Boise Cascade Co. 109,788 2,881 Eagle Materials Inc. 31,750 2,552 PH Glatfelter Co. 113,755 2,522 Compass Minerals International Inc. 25,040 1,866 Innophos Holdings Inc. 31,571 1,333 Albemarle Corp. 13,150 1,052 * LSB Industries Inc. 76,867 922 30,225 Utilities (3.0%) Portland General Electric Co. 99,465 4,188 MDU Resources Group Inc. 103,373 2,437 Unitil Corp. 60,931 2,409 Southwest Gas Corp. 33,783 2,359 11,393 Total Common Stocks (Cost $291,941) 345,004 14 Explorer Value Fund Market Value • Shares ($000) Temporary Cash Investments (8.6%) 1 Money Market Fund (7.7%) 2 Vanguard Market Liquidity Fund, 0.612% 290,336 29,037 Face Amount ($000) U.S. Government and Agency Obligations (0.9%) Federal Home Loan Bank Discount Notes, 0.371%, 9/13/16 500 500 Federal Home Loan Bank Discount Notes, 0.465%, 10/28/16 300 300 3 Federal Home Loan Bank Discount Notes, 0.381%, 12/21/16 500 499 3 Federal Home Loan Bank Discount Notes, 0.401%, 12/23/16 2,100 2,097 3,396 Total Temporary Cash Investments (Cost $32,427) 32,433 Total Investments (100.0%) (Cost $324,368) 377,437 Amount ($000) Other Assets and Liabilities (0.0%) Other Assets Investment in Vanguard 34 Receivables for Investment Securities Sold 670 Receivables for Accrued Income 379 Receivables for Capital Shares Issued 569 Other Assets 30 Total Other Assets 1,682 Liabilities Payables for Investment Securities Purchased (957) Payables to Investment Advisor (257) Payables for Capital Shares Redeemed (134) Payables to Vanguard (380) Other Liabilities (89) Total Liabilities (1,817) Net Assets (100%) Applicable to 11,959,495 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 377,302 Net Asset Value Per Share $31.55 At August 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 317,359 Undistributed Net Investment Income 1,258 Accumulated Net Realized Gains 4,559 Unrealized Appreciation (Depreciation) Investment Securities 53,069 Futures Contracts 1,057 Net Assets 377,302 • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 95.9% and 4.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $800,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Explorer Value Fund Statement of Operations Year Ended August 31, 2016 ($000) Investment Income Income Dividends 4,701 Interest 1 90 Securities Lending—Net 55 Total Income 4,846 Expenses Investment Advisory Fees—Note B Basic Fee 1,050 Performance Adjustment (20) The Vanguard Group—Note C Management and Administrative 579 Marketing and Distribution 47 Custodian Fees 17 Auditing Fees 46 Shareholders’ Reports 6 Trustees’ Fees and Expenses 1 Total Expenses 1,726 Net Investment Income 3,120 Realized Net Gain (Loss) Investment Securities Sold 1 5,919 Futures Contracts (380) Realized Net Gain (Loss) 5,539 Change in Unrealized Appreciation (Depreciation) Investment Securities 24,554 Futures Contracts 1,795 Change in Unrealized Appreciation (Depreciation) 26,349 Net Increase (Decrease) in Net Assets Resulting from Operations 35,008 1 Interest income and realized net gain (loss) from an affiliated company of the fund were $
